--------------------------------------------------------------------------------

Exhibit 10.6

TERMINATION AND RELEASE AGREEMENT



THIS TERMINATION AND RELEASE AGREEMENT dated as of February 7, 2008 (this
"Agreement") is entered into by and among Home System Group, a Nevada
corporation (the "Company"), and the investors named on the signature page
attached hereto (each such investor is referred to herein as an "Investor" and
collectively as the "Investors").

WHEREAS, the parties previously entered into that certain subscription
agreement, dated May 23, 2007, among the Company and the Investors (the
"Subscription Agreement");

WHEREAS, the parties have determined that performance by all parties under the
Subscription Agreement is not feasible without unreasonable expense and delay;
and

WHEREAS, the parties desire to terminate the Subscription Agreement and release
each other from all duties, obligations, covenants and representations under or
arising out of the Subscription Agreement and to relinquish all of their
respective rights, powers, privileges, interests and claims under or arising out
of the Subscription Agreement.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for such other good and valuable consideration the receipt and adequacy of which
is hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

1.



Rescission, Termination and Release. The Subscription Agreement is hereby
rescinded and terminated and is of no further force and effect, effective
immediately. As a result thereof, the Subscription Agreement will, effective
immediately, be deemed void, ab initio, and will impose no further obligation on
the parties thereto, all such obligations to be deemed terminated effective
immediately.

2.

Return of Consideration. Each of the Investors hereby renounces any right or
claim to receive any assets or equity ownership in the Company in any form,
including in the form of common stock, pursuant to the Subscription Agreement.
To the extent that any such assets or equity have been delivered or transferred
to any of the Investors, such Investor or Investors, as applicable, shall
promptly return, transfer or convey, without additional consideration, such
assets or equity to the Company. The Company hereby renounces any right or claim
to receive any payment or consideration for assets or equity ownership in the
Company pursuant to the Subscription Agreement. The Company shall pay and
return, to each of the Investors that have made any such payment, any such
payment made by such Investor or Investors, as applicable, or made by third
parties on behalf of such Investor or Investors, as applicable, including any
such payments made after the date hereof. Return of such payments will be made
promptly, but in no event later than ten business days after the later date of
the date hereof or the date of receipt of such payments by the Company, or its
agents or assigns, as the case may be.

3.

Mutual Release. In consideration of the mutual promises herein contained and
such other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, each party hereto hereby releases and forever discharges
each other party hereto, its officers, directors, employees, agents and
representatives from any and all claims, liabilities, suits and damages arising
or in any way related to the Subscription Agreement and agrees not to commence
any such suit or make any such claim against any other party or its officers,
directors, employees, agents or representatives. Each party hereto represents
and warrants to each other party that it has not made any such claim or suit
prior to the date hereof.

--------------------------------------------------------------------------------

4.

Non-Disparagement. Each party on behalf of itself and its principals, directors,
employees, officers, affiliates, licensees, successors and assigns hereby
irrevocably and perpetually agrees not to disparage or make any negative remark
of any kind regarding the relationship between it and any other party or the
termination of the Subscription Agreement without first obtaining the prior
written consent of the other parties hereto, provided (i) each party may inform
third parties that the Subscription Agreement has ended and (ii) the Company may
make factual written disclosure of the termination of the Subscription Agreement
in its reports required to be filed with the United States Securities and
Exchange Commission and oral disclosure to prospective investors consistent with
such written disclosure.

5.

Warranties. The parties each represent to each other that each has the full
right, power and authority to enter into and perform this Agreement. The parties
each warrant and represent to the other party that there is no restriction,
direct or indirect, on the actions taken or to be taken by it pursuant to the
terms hereof except as provided herein.

6.

Miscellaneous.

(a)

Entire Agreement. This Agreement constitutes the entire agreement between the
parties regarding the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or between the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

(b)

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties hereto.

(c)

Notices. Any notice provided for herein shall be in writing and shall be deemed
sufficiently given on the earlier to occur of the date of personal delivery, the
date of receipt or three (3) days after posting by overnight courier or
registered or certified mail, postage prepaid, addressed as follows:

If to the Company: No. 5A, Zuanshi Ge, Fuqiang Yi Tian Ming Yuan,   Fu Tian Qu,
Shenzhen City, P.R. China   Facsimile No.: (213) 223-2276

If to an Investor, to the respective address set forth on the counterpart
signature page of the Subscription Agreement signed by such Investor.

(d)

Severability. If any provision of this Agreement, or portion hereof, shall be
held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and this Agreement shall be carried out as if any such invalid or
unenforceable provision or portion thereof were not contained herein. In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.

--------------------------------------------------------------------------------

(e)

Waiver and Amendment. No waiver by a party hereto of a breach or default
hereunder by the other party shall be considered valid unless in writing signed
by such first party, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or any other nature. The parties may,
by mutual agreement in writing, amend this Agreement.

(f)

Choice of Law. The terms and conditions of this Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
giving effect to the conflicts of law principles thereof as to all matters.

(g)

Assignment. No party may assign its rights or delegate its duties under this
Agreement without the express prior written consent of the other parties.

(h)

Construction. In the event of any ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burdens of proof shall arise favoring any
party by virtue of the authorship of any of the provisions of this Agreement.

(i)

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which, together, shall
constitute one and the same instrument.

(j)

Titles. The titles of the Sections and paragraphs of this Agreement are inserted
merely for convenience and ease of reference and shall not affect or modify the
meaning of any of the terms, covenants or conditions of this Agreement.

[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

THE COMPANY:     HOME SYSTEM GROUP         By: /s/ Weiqiu Li Name: Weiqiu Li
Title: Chairman and Chief Executive Officer         INVESTORS:         TOTAL
GIANT GROUP LIMITED         By: /s/ Xiaobin Liu Name: Xiaobin Liu Title:
President, Sole Director         TOTAL SHINE GROUP LIMITED         By: /s/ Chao
Zhang Name: Chao Zhang Title: President, Sole Director         VICTORY HIGH
INVESTMENTS LIMITED         By: Dongshan Wang Name: Dongshan Wang Title:
President, Sole Director         THINK BIG TRADING LIMITED         By: /s/
Hanzhi Mao Name: Hanzhi Mao Title: President, Sole Director

--------------------------------------------------------------------------------